UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1421 Charleston Avenue, Mattoon, Illinois (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of August 8, 2012, 6,021,776 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS First Mid-Illinois Bancshares, Inc. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30, December 31, Assets Cash and due from banks: Non-interest bearing $ $ Interest bearing Federal funds sold Cash and cash equivalents Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated fair value of $51 at June 30, 2012 and December 31, 2011) 51 51 Loans held for sale Loans Less allowance for loan losses ) ) Net loans Interest receivable Other real estate owned Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Interest payable FHLB borrowings Other borrowings - Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Convertible preferred stock, no par value; authorized 1,000,000 shares; issued 10,427 shares in 2012 and 8,777 shares in 2011 Common stock, $4 par value; authorized 18,000,000 shares; issued 7,622,775 shares in 2012 and 7,553,094 shares in 2011 Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive gain Less treasury stock at cost, 1,587,886 shares in 2012 and 1,546,529 shares in 2011 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. First Mid-Illinois Bancshares, Inc. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended June 30, Six months ended June 30, Interest income: Interest and fees on loans $ Interest on investment securities Interest on certificates of deposit investments 16 19 34 40 Interest on federal funds sold 16 16 28 40 Interest on deposits with other financial institutions 13 79 19 Total interest income Interest expense: Interest on deposits Interest on securities sold under agreements to repurchase 30 42 75 75 Interest on FHLB borrowings 65 Interest on other borrowings - - Interest on subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust revenues Brokerage commissions Insurance commissions Service charges Securities gains, net Total other-than-temporary impairment losses - ) - ) Portion of loss recognized in other comprehensive loss - Other-than-temporary impairment losses recognized in earnings - ) - ) Mortgage banking revenue, net ATM / debit card revenue Other Total other income Other expense: Salaries and employee benefits Net occupancy and equipment expense Net other real estate owned expense FDIC insurance Amortization of intangible assets Stationery and supplies Legal and professional Marketing and donations Other Total other expense Income before income taxes Income taxes Net income Dividends on preferred shares Net income available to common stockholders $ Per share data: Basic net income per common share available to common stockholders $ Diluted net income per common share available to common stockholders $ Cash dividends declared per common share $ See accompanying notes to unaudited condensed consolidated financial statements. First Mid-Illinois Bancshares, Inc. Consolidated Statements of Comprehensive Income (unaudited) (in thousands) Three months ended June 30, Six months ended June 30, Net income $ Other Comprehensive Income Unrealized gains on available-for-sale securities, net of taxes of $(562) and $(2,155) for three-months ended June 30, 2012 and 2011, respectively, and $(730) and $(2,647) for six-months ended June 30,2012 and 2011, respectively Less: reclassification adjustment for realized gains included in net income net of taxes of $171 and $52 for three-months ended June 30, 2012 and 2011, respectively, and $321 and $51 for six-months ended June 30, 2012 and 2011, respectively ) Unrealized gains on available-for-sale securities for which a portion of an other-than-temporary impairment has been recognized in income, net of taxes of $(2) and $(18) for three-months ended June 30, 2012 and 2011, respectively, and $0 for six-months ended June 30, 2012 and 2011 4 28 - - Other comprehensive income, net of taxes Comprehensive income $ See accompanying notes to unaudited condensed consolidated financial statements. First Mid-Illinois Bancshares, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation, amortization and accretion, net Stock-based compensation expense 26 Gains on investment securities, net ) ) Other-than-temporary impairment losses recognized in earnings - Losses on sales of other real property owned, net Loss on write down of fixed assets 11 1 Gains on sale of loans held for sale, net ) ) Decrease in accrued interest receivable Decrease in accrued interest payable ) ) Origination of loans held for sale ) ) Proceeds from sale of loans held for sale Increase in other assets ) ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from maturities of certificates of deposit investments Purchases of certificates of deposit investments ) ) Proceeds from sales of securities available-for-sale Proceeds from maturities of securities available-for-sale Purchases of securities available-for-sale ) ) Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sales of other real property owned Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in deposits (Decrease) Increase in repurchase agreements ) Repayment of long term FHLB advances ) ) Repayment of debt-ST ) - Proceeds from issuance of common stock Proceeds from issuance of preferred stock Purchase of treasury stock ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ First Mid-Illinois Bancshares, Inc. Six months ended June 30, Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ $ Income taxes Supplemental disclosures of noncash investing and financing activities Loans transferred to other real estate owned Dividends reinvested in common stock Net tax benefit related to option and deferred compensation plans 79 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and its wholly-owned subsidiaries:Mid-Illinois Data Services, Inc. (“MIDS”), First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”) and The Checkley Agency, Inc. doing business as First Mid Insurance Group (“First Mid Insurance”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended June 30, 2012 and 2011, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the June 30, 2012 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended June 30, 2012 are not necessarily indicative of the results expected for the year ending December 31, 2012. The Company operates as a one-segment entity for financial reporting purposes. The 2011 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2011 Annual Report on Form 10-K. Website The Company maintains a website at www.firstmid.com. All periodic and current reports of the Company and amendments to these reports filed with the Securities and Exchange Commission (“SEC”) can be accessed, free of charge, through this website as soon as reasonably practicable after these materials are filed with the SEC. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI Plan”).The SI Plan was implemented to succeed the Company’s 1997 Stock Incentive Plan, which had a ten-year term that expired October 21, 2007. The SI Plan is intended to provide a means whereby directors, employees, consultants and advisors of the Company and its subsidiaries may sustain a sense of proprietorship and personal involvement in the continued development and financial success of the Company and its subsidiaries, thereby advancing the interests of the Company and its stockholders.Accordingly, directors and selected employees, consultants and advisors may be provided the opportunity to acquire shares of common stock of the Company on the terms and conditions established in the SI Plan. On September 27, 2011, the Board of Directors passed a resolution relating to the SI Plan whereby they authorized and approved the Executive Long-Term Incentive Plan (“LTIP”). The LTIP was implemented to provide methodology for granting Stock Awards and Stock Unit Awards to select senior executives of the Company or any Subsidiary. A maximum of 300,000 shares of common stock may be issued under the SI Plan.As of June 30, 2012, the Company had awarded 59,500 shares as stock options under the SI plan.There were no stock options awarded in 2011 or 2012. During 2011, the Company awarded 17,409 shares as 50% Stock Awards and 50% Stock Unit Awards under the SI plan. There have been no Stock Awards or Stock Unit Awards granted thus far during 2012. Convertible Preferred Stock Series B Convertible Preferred Stock.During 2009, the Company sold to certain accredited investors including directors, executive officers, and certain major customers and holders of the Company’s common stock, $24,635,000, in the aggregate, of a newly authorized series of its preferred stock designated as Series B 9% Non-Cumulative Perpetual Convertible Preferred Stock (the “Series B Preferred Stock”). The Series B Preferred Stock had an issue price of $5,000 per share and no par value per share.The Series B Preferred Stock was issued in a private placement exempt from registration pursuant to Regulation D of the Securities Act of 1933, as amended. The Series B Preferred Stock pays non-cumulative dividends semiannually in arrears, when, as and if authorized by the Board of Directors of the Company, at a rate of 9% per year.Holders of the Series B Preferred Stock will have no voting rights, except with respect to certain fundamental changes in the terms of the Series B Preferred Stock and certain other matters.In addition, if dividends on the Series B Preferred Stock are not paid in full for four dividend periods, whether consecutive or not, the holders of the Series B Preferred Stock, acting as a class with any other of the Company’s securities having similar voting rights, will have the right to elect two directors to the Company’s Board of Directors.The terms of office of these directors will end when the Company has paid or set aside for payment full semi-annual dividends for four consecutive dividend periods. Each share of the Series B Preferred Stock may be converted at any time at the option of the holder into shares of the Company’s common stock.The number of shares of common stock into which each share of the Series B Preferred Stock is convertible is the $5,000 liquidation preference per share divided by the Conversion Price initially set at $21.94.The Conversion Price is subject to adjustment from time to time pursuant to the terms of the Certificate of Designation (the “Series B Certificate of Designation”).If at the time of conversion, there are any authorized, declared and unpaid dividends with respect to a converted share of Series B Preferred Stock, the holder will receive cash in lieu of the dividends, and a holder will receive cash in lieu of fractional shares of common stock following conversion. After November 16, 2014, the Company may, at its option but subject to the Company’s receipt of any required prior approvals from the Board of Governors of the Federal Reserve System or any other regulatory authority, redeem the Series B Preferred Stock.Any redemption will be in exchange for cash in the amount of $5,000 per share, plus any authorized, declared and unpaid dividends, without accumulation of any undeclared dividends. The Company also has the right at any time on or after November 16, 2014 to require the conversion of all (but not less than all) of the Series B Preferred Stock into shares of common stock if, on the date notice of mandatory conversion is given to holders, the book value of the Company’s common stock equals or exceeds 115% of the book value of the Company’s common stock at September 30, 2008. “Book value of the Company’s common stock” at any date means the result of dividing the Company’s total common stockholders’ equity at that date, determined in accordance with U.S. generally accepted accounting principles, by the number of shares of common stock then outstanding, net of any shares held in the treasury.The book value of the Company’s common stock at September 30, 2008 was $13.03, and 115% of this amount is approximately $14.98. The book value of the Company’s common stock at June 30, 2012 was $16.89. Pursuant to Section 3(j) of the Series B Certification of Designation, the conversion price for the Series B Preferred Stock, which was initially set at $21.94, was required to be adjusted if, among other things, the initial conversion price of any subsequently issued series of preferred stock was lower than the then current conversion price of the Series B Preferred Stock.As a result of the Series C Preferred Stock (see below) having an initial conversion price of less than $21.94, the conversion price of the Series B Preferred Stock was adjusted pursuant to the terms of the Series B Certificate of Designation based on the amount of Series C Preferred Stock sold on February 11, 2011, March 2, 2011, May 13, 2011 and June 28, 2012.The new conversion price of the Series B Preferred Stock, certified by the Company’s accountant pursuant to Section 3(j) of the Series B Certificate of Designation, is $21.62. Series C Convertible Preferred Stock.On February 11, 2011, the Company accepted from certain accredited investors, including directors, executive officers, and certain major customers and holders of the Company’s common stock (collectively, the “Investors”), subscriptions for the purchase of $27,500,000, in the aggregate, of a newly authorized series of preferred stock designated as Series C 8% Non-Cumulative Perpetual Convertible Preferred Stock (the “Series C Preferred Stock”). As of February 11, 2011, $11,010,000 of the Series C Preferred Stock had been issued and sold by the Company to certain Investors.On March 2, 2011, three investors subsequently completed the required bank regulatory process and an additional $2,750,000 of Series C Preferred Stock was issued and sold by the Company to these investors. On May 13, 2011, four additional investors received the required bank regulatory approval and an additional $5,490,000 of Series C Preferred Stock was issued and sold by the Company to these investors. On June 28, 2012, the final $8,250,000 of the Company’s Series C Preferred Stock was issued and sold by the Company to Investors following their receipt of the required bank regulatory approval, for a total of $27,500,000 of outstanding Series C Preferred Stock. All of the Series C Preferred Stock subscribed for by investors has been issued. The Series C Preferred Stock has an issue price of $5,000 per share and no par value per share.The Series C Preferred Stock was issued in a private placement exempt from registration pursuant to Regulation D of the Securities Act of 1933, as amended. The Series C Preferred Stock pays non-cumulative dividends semiannually in arrears, when, as and if authorized by the Board of Directors of the Company, at a rate of 8% per year.Holders of the Series C Preferred Stock will have no voting rights, except with respect to certain fundamental changes in the terms of the Series C Preferred Stock and certain other matters.In addition, if dividends on the Series C Preferred Stock are not paid in full for four dividend periods, whether consecutive or not, the holders of the Series C Preferred Stock, acting as a class with any other of the Company’s securities having similar voting rights, including the Company’s Series B Preferred Stock, will have the right to elect two directors to the Company’s Board of Directors.The terms of office of these directors will end when the Company has paid or set aside for payment full semi-annual dividends for four consecutive dividend periods. Each share of the Series C Preferred Stock may be converted at any time at the option of the holder into shares of the Company’s common stock.The number of shares of common stock into which each share of the Series C Preferred Stock is convertible is the $5,000 liquidation preference per share divided by the Conversion Price of $20.29.The Conversion Price is subject to adjustment from time to time pursuant to the terms of the Series C Certificate of Designation.If at the time of conversion, there are any authorized, declared and unpaid dividends with respect to a converted share of Series C Preferred Stock, the holder will receive cash in lieu of the dividends, and a holder will receive cash in lieu of fractional shares of common stock following conversion. After May 13, 2016 the Company may, at its option but subject to the Company’s receipt of any required prior approvals from the Board of Governors of the Federal Reserve System or any other regulatory authority, redeem the Series C Preferred Stock.Any redemption will be in exchange for cash in the amount of $5,000 per share, plus any authorized, declared and unpaid dividends, without accumulation of any undeclared dividends. The Company also has the right at any time after May 13, 2016to require the conversion of all (but not less than all) of the Series C Preferred Stock into shares of common stock if, on the date notice of mandatory conversion is given to holders, (a) the tangible book value per share of the Company’s common stock equals or exceeds 115% of the tangible book value per share of the Company’s common stock at December 31, 2010, and (b) the NASDAQ Bank Index (denoted by CBNK:IND) equals or exceeds 115% of the NASDAQ Bank Index at December 31, 2010.“Tangible book value per share of our common stock” at any date means the result of dividing the Company’s total common stockholders equity at that date, less the amount of goodwill and intangible assets, determined in accordance with U.S. generally accepted accounting principles, by the number of shares of common stock then outstanding, net of any shares held in the treasury. The tangible book value of the Company’s common stock at December 31, 2010 was $9.38, and 115% of this amount is approximately $10.79. The NASDAQ Bank Index value at December 31, 2010 was 1,847.35 and 115% of this amount is approximately 2,124.45. The tangible book value of the Company’s common stock at June 30, 2012 was $12.04 and the NASDAQ Bank Index value at June 30, 2012 was 1,785.51. Comprehensive Income The components of accumulated other comprehensive income included in stockholders’ equity as of June 30, 2012 and December 21, 2011 are as follows: Unrealized Gain (Loss) on Securities with Available for Sale Other-Than-Temporary June 30, 2012 Securities Impairment Losses Total Net unrealized gains on securities available-for-sale $ $
